Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claim filed on 07/20/22 and examiner's initiative interview held on 08/05/22.
Claims 1-7, 11-12, 18-19, 21, 24 & 26-32 are under examination.
Claims 1-2, 11, 18-19, 21 & 24 are amended.
5.	Claims 8-10, 13-17, 20, 22-23 & 25 are canceled.
6.	Claims 27-32 are newly added.

Information Disclosure Statement’s
7.	The information disclosure statement(s) submitted on 07/20/22 have being considered by the examiner and made of record in the application file. 

Response to Arguments
8.	Applicant’s amendment filed on 07/20/22, with regards to a 103 rejection (claims 1-7, 11-12, 18-19, 21, 24 & 26-32) has been fully considered and is persuasive. Therefore, the 102 & 103 rejection is withdrawn.
9.	Applicant’s amendment filed on 07/20/22, with regards to a specification objection (Title) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
10.	Applicant’s amendment filed on 07/20/22, with regards to a 112, 2nd paragraph rejection (Claims 1-12, 18-21, 23-24 & 26) has been fully considered and is persuasive. Therefore, the 112, 2nd paragraph rejection is withdrawn.
11.	Applicant’s amendment filed on 07/20/22, with regards to claim objection (Claims 19-21 & 23-24) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.


Ex Parte Quayle
12.	This application is in condition for allowance except for the following formal matters: 

Claim Objections
13.	Claim 24 is objected to because of the following informalities:  
14.	Claim 24, recites, “A non-transitory computer-readable storage medium, wherein the storage medium stores a computer program, and the computer program, when being executed by a processor, is configured to cause the processor to execute the method according to claim 1 at runtime.” The preamble recites a non-transitory computer-readable storage medium but the body recites a limitation of a method claim 1. 
The examiner suggested to amended it to “a non-transitory computer-readable storage medium, wherein the storage medium stores a computer program, and the computer program, when being executed by a processor, is configured to cause the processor to: 
transmitting information to a Distributed Unit (DU) by an entity part of an Integrated Access Backhaul (IAB) donor, wherein the information is used for instructing the DU to switch a link between the DU and a terminal:
 sending, by the IAB donor, resource configuration information to the DU, wherein the DU is configured to then forward the resource configuration information to a User Equipment (UE), so that the UE simultaneously communicates with a plurality of serving DUs respectively on different resource.” to avoid hybrid claims. 
15.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
16.	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076. The examiner can normally be reached M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/
Primary Examiner, Art Unit 2469